DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention 1 (Claims 1-14) in the reply filed on Feb 12, 2021 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 12. 2021
Drawings
The drawings are objected to because Reference Characters 200 and 240 in Figures 5 and 6 indicate different features than the same reference characters as used in Figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0002, Line 1: The meaning of “…apparatus, devices and methods…” is unclear. Adding a comma after “devices” is suggested.
Paragraph 0015, Line 1: Text indicates that Figure 1 is a plan view instead of elevation view. Substituting “elevation” for “plan” is suggested.
Paragraph 0019, Line 1: Text indicates that Figure 5 is a plan view instead of elevation view. Substituting “elevation” for “plan” is suggested.
Paragraph 0020, Line 1: Text indicates that Figure 6 is a plan view instead of elevation view. Substituting “elevation” for “plan” is suggested.
Paragraph 0026, Line 12: Text indicates that the snowmobile is Reference Character 1000 whereas Line 1 (and associated figures) indicates that the snowmobile is Reference Character 10. Substituting “10” for “1000” is suggested.
Paragraph 0030, Lines 3 and 4: The meaning of “Two 110 and 120 of the arch…” is unclear. Adding the words “of the arched-shaped portions” after the word “Two” is suggested. Alternatively adding a comma both before and after “…110 and 120…” is suggested.
Paragraph 0044, Line 10: The word “means” is misspelled. Adding an “s” to “mean” is suggested.
Paragraph 0055, Line 5: The word “embodiments” is misspelled. Adding an “s” to “embodiment” is suggested.
Paragraph 0056, Line 6: The meaning of “…section 120 may be pivot as…” is unclear. Substituting the word “pivoted” for “pivot” is suggested.
Paragraph 0060, Line 6: The work “link” is misspelled. Changing “ling” to “link” is suggested.

Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:
Claim 3: Use of “second attachment portion” is inconsistent with the preceding “first pivotable attachment portion”. Adding “pivotable” after “second” is suggested. Note that for the purposes of this examination, examiner will interpret “second attachment portion” as “second pivotable attachment portion”.
Claim 4: Use of “first attachment portion” is inconsistent with prior description of this component. Adding “pivotable” after “first” is suggested. Note that for the purposes of this examination, examiner will interpret “first attachment portion” as “first pivotable attachment portion”.
Claim 14: Use of “increasing” and “decreasing” is non-standard. Substituting “increases” and “decreases” for “increasing” and “decreasing”, respectively, is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 1, the term “steering member” is indiscernible. It does not appear in the specification or elsewhere in the drawings or claims. Its meaning could not be deduced via comprehensive review of both the specification and drawings. Each use of “steering” in the specification is followed by a component or word different from “member”. Each use of the word “member” is preceded in each case by a term that specifies which “member” is being described. Furthermore, allowing for abbreviation of other terms does not provide clarity as to the meaning of this term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US 20020060102 A1 I). Regarding Claim 1, Boivin teaches all three elements of the claim (hereafter (1a), (1b), and (1c), respectively). Boivin teaches
(1a), single-ski assembly for a snowmobile being adapted to receive at least two skis (Paragraph 0062: “In the preferred embodiment, the upgrade kit…is referred to as an after-market add-on apparatus that can be purchased and installed onto the snowmobile.”);
(1b), a steering assembly, the single-ski assembly being attachable to a front portion of the snowmobile, the single-ski assembly comprising a steering member connectable to the steering assembly and attachable to a ski, (Figure 21, Reference Characters 154 and 141, below; Paragraph 0063: “…the upgrade kit 40 can be installed onto a snowmobile 140 shown in FIG. 21.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Boivin)
 (1c), the angle between the steering member and an axis substantially perpendicular to a travelling surface being between 0 and 60 degrees. Note that, as indicated above under “Claim Rejections - 35 USC § 112”, (1c) is indefinite given the indiscernible meaning of the term “steering member”. If however for the purposes of this examination the term “steering member” is construed as a vertical or near vertical member between the handlebars and ski as illustrated in Boivin Figure 21 above, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly taught by Boivin to incorporate an axis angle between 0 and 60 degrees. Note that a prima facie case of obviousness exists where a claimed range does not overlap with the prior art but is merely close (see In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°).
Claims 2, 3, 5, 6, 9, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US 20020060102 A1 I) in view of Sadakuni et al. (US 20080017431 A1 I) (hereafter “Sadakuni”). Regarding Claim 2, Boivin teaches a single-ski assembly but does not teach compression and expansion of a frame. Sadakuni teaches a frame .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Sadakuni)
	It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate a compressing and expanding frame as taught by Sadakuni. Doing so would give the snowmobile the capability of “absorbing forces applied on the ski” (Sadakuni Paragraph 0055).
Regarding Claim 3, Boivin teaches a single-ski assembly but does not teach pivotable attachment portions and attachment points. Sadakuni teaches all three elements of Claim 3 (hereafter (3a), (3b), and (3c), respectively). Sadakuni teaches


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Sadakuni)
	(3b), second attachment portion being pivotally connected to a ski about a first axis and being pivotally connected to a lower portion of the snowmobile (Figure 5, Reference Characters 150 and 160, above; Paragraph (0079: “The elongated suspension arm 150 connects the front suspension 22 to the engine cage 100…A pivot point 160 defines the connection of the elongated suspension arm 150 and the engine cage 100 of the vehicle body frame…”);

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate pivotable attachment portions as taught by Sadakuni. Doing so would enable the ski to “pivot and rotate relative to the engine cage” (Sadakuni Paragraph 0079).
Regarding Claim 5, Boivin teaches a single-ski assembly but does not teach the pivot axis of the second portion. Sadakuni teaches the second attachment portion being pivotally attached to the second end of the suspension system about an axis substantially parallel to the width of the snowmobile (Figure 5, Reference Characters 150 and 166, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate a second pivotable attachment portion as taught by Sadakuni and described above. Doing so would enable the ski to “pivot and rotate relative to the engine cage” (Sadakuni Paragraph 0079).
Regarding Claim 6, Boivin teaches a single-ski assembly but does not teach a third attachment portion. Sadakuni teaches a third attachment portion, the third attachment portion 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate a third pivotable attachment portion as taught by Sadakuni and described above. Doing so would enable the ski to “pivot and rotate relative to the engine cage” (Sadakuni Paragraph 0079).
Regarding Claim 9, Boivin teaches a single-ski assembly but does not teach two suspension members. Sadakuni teaches two suspension members, each suspension member comprising a first and a second end, each first end being attached to the first attachment portion and each second end being attached to the second attachment portion (Paragraph 0009: “The suspension system includes…a front elbow segment and at least one shock absorbing device…The front elbow segment includes first and second links that are pivotally connected to form an elbow.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate two suspension members as taught by Sadakuni. Doing so would enable the suspension system to “be configured such that when the shock absorbing device compresses[,] the pitch of the ski increases to raise the tip of the ski relative to its aft end. Additionally, the suspension system can provide an anti-dive feature when a braking force is applied to the vehicle” (Sadakuni Paragraph 0009).

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate an angle between the first and second attachment portions as taught by Sadakuni. Doing so would provide “a higher degree of stability when a rider applies the brakes” (Sadakuni Paragraph 0085).
	Regarding Claim 11, Boivin teaches a single-ski assembly but does not teach an angle range between the ski and travelling surface. Sadakuni teaches the angle between a front portion of the ski and a travelling surface being between 0 degrees and 60 degrees (Figure 5, angle theta, above; note that angle theta is not to be confused with Reference Character 30).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate an angle between 0 and 60 degrees as taught by Sadakuni. Though Sadakuni does not explicitly specify an angle between the front portion of the ski and the travelling surface, the angle illustrated in Sadakuni Figure 5 would fall in this range. Note that "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." (MPEP § 2144.01). Doing so “enables the personal snow vehicle…to execute relatively tight turns” (Sadakuni Paragraph 0089).

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to incorporate a pivoting ski attachment method as taught by Sadakuni. Doing so would provide the ability for “the upper member…and the lower member [to] pivot and rotate relative to each other so as to increase or decrease an angle…defined by the upper member…and the lower member” (Sadakuni Paragraph 0080).
	Regarding Claim 13, Boivin teaches a single-ski assembly but does not teach a linking member. Sadakuni teaches a linking member between the ski attachment member and the steering assembly of the snowmobile (Figure 5, Reference Character 150, above; Paragraph 0080: “The upper member 170 of the angled suspension arm 150 is connected to the steering assembly 34 of the snow vehicle 10…At the other end, the lower member 172 is coupled to the attachment mechanism 154.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to 
	Regarding Claim 14, Boivin teaches a single-ski assembly but does not teach compression and expansion effects on the ski. Sadakuni teaches [that] when the suspension system is compressed, the angle between a front portion of the ski and a travelling surface increases and wherein when the suspension system is expanded, the angle between the front portion of the ski and the travelling surface decreases (Figure 5, above; Paragraph 0009: “In some embodiments, the front elbow segment…can be configured such that when the shock absorbing device compresses, the pitch of the ski increases to raise the tip of the ski relative to its aft end.” and Paragraph 0086: “The series of pivots points of the front suspension 22 allow the components of the front suspension 22 to rotate and pivot relative to each other during operation of the vehicle.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin to specify compression and expansion effects on the ski as taught by Sadakuni. Doing so would “Advantageously…raise(s) the ski pitch when a sufficient force is applied to the at least one ski…resulting in compression of the components of the front suspension...” (Sadakuni Paragraph 0086).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US 20020060102 A1 I) in view of Sadakuni et al. (US 20080017431 A1 I) (hereafter “Sadakuni”) and further in view of Yamamoto et al. (US_5829545_A_I) (hereafter “Yamamoto”). Regarding Claim 4, the combination of Boivin and Sadakuni teaches a single-ski assembly but does not teach a pivot attachment axis. Yamamoto teaches the first attachment portion being pivotally attachable to the front portion of the snowmobile about an axis substantially parallel to the length of the snowmobile (Claims 13 and 14: “…a snowmobile having a…pivotal attachment means for pivotally attaching said front ski to said front cushion unit…wherein said pivotal attachment means allows said front ski to pivot independently about a longitudinal axis and an orthogonal lateral axis.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin and Sadakuni to specify the longitudinal and orthogonal pivot attachment axes as taught by Yamamoto.  Doing so would provide enable the front ski to pivot independently in multiple directions as indicated above. Note that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US 20020060102 A1 I) in view of Sadakuni et al. (US 20080017431 A1 I) (hereafter “Sadakuni”) and further in view of Karpik (US 20040134702 A1 I). Regarding Claim 7, the combination of Boivin and Sadakuni teaches a single-ski assembly but does not teach the shape of the third attachment portion. Karpik teaches the third attachment portion being H-shaped (Karpik Figure 5, Reference Character 32a, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Karpik)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin and Sadakuni to incorporate an H-shaped member as taught by Karpik. The use of H-shapes to form a rigid member, to increase the rigidity of a member, or to accommodate system features and geometry is well established in the art. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.). It should further be noted that each of the attachment members of Boivin is depicted only in elevation view, each member would be shaped to accommodate the features and geometry described by Boivin, and that each member could be H-shaped. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US 20020060102 A1 I) in view of Sadakuni et al. (US 20080017431 A1 I) (hereafter “Sadakuni”) and further in view of Mallette et al. (US 20130105237 A1 I) (hereafter, “Mallette”). Regarding Claim 8, the combination of Boivin and Sadakuni teaches a single-ski assembly but does not teach the shape of the first and second attachment portions. Mallette teaches the first and second attachment portions being U-shaped (Figure 2, Reference Character 98, below).


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Mallette)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single-ski assembly of Boivin and Sadakuni to incorporate U-shaped members as taught by Mallette. The use of U-shapes to form rigid members, to increase the rigidity of members, or to accommodate system features and geometry is well established in the art. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. (See KSR International Co. v. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618